Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.227 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


 ANDREA JENKINS,

                       Plaintiff,                       MEMORANDUM DECISION AND
 v.                                                             ORDER

 STATE OF UTAH, RAY HARRIS, MARIE                          Case No. 2:19-cv-00886-DAK
 LOOSLE, TINA SWEET, and JOHN DOES
 I-V,                                                          Judge Dale A. Kimball

                       Defendants.


        This matter is before the court on Defendant the State of Utah’s Motion for Judgment on

 the Pleadings. On July 14, 2020, the court telephonically held oral argument on the motion.

 Defendant was represented by Christine Suzanne Dyer Hashimoto, and Plaintiff was represented

 by David J. Holdsworth. The court took the matter under advisement. The court considered

 carefully the memoranda and other materials submitted by the parties, as well as the law and

 facts relating to the motion. Now being fully advised, the court issues the following

 Memorandum Decision and Order.

                                         BACKGROUND

        Plaintiff Andrea Jenkins (“Jenkins”) was an employee of the Department of Social

 Services, Division of Child and Family Services (“DCFS”) for the State of Utah (the “State”)

 where she worked in archiving. Jenkins suffers from degenerative disc disease, severe facet

 arthropathy, and bulging discs, and therefore asserts that she suffers from a disability. Around

 2015, DCFS constructed a new building in Sandy, Utah. After construction was complete,

 Jenkins was required to assist in the moving of numerous case files, which exacerbated her back
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.228 Page 2 of 13



 problems. During that time, Jenkins sought reasonable accommodations in order to continue

 performing her job without having to engage in physical activity that would aggravate her

 physical disabilities. Jenkins’ request for accommodations eventually turned into several years

 of her working with her supervisors and other State employees, including Ray Harris, the Region

 Director over Jenkins’ work region, Tina Sweet, the Human Resource Specialist assigned to

 DCFS, and Marie Loosle (“Loosle”), a Financial Analyst with DCFS, to try and create

 accommodations that would allow her to do her job despite her physical disability.

        Over the course of trying to obtain reasonable accommodations, Jenkins alleges that

 DCFS employees, including the aforementioned employees, discriminated and retaliated against

 her, making it difficult for her to do her job. As a result, she filed multiple charges of

 discrimination with the EEOC and a grievance with the Career Service Review Office

 (“CSRO”). Eventually, Jenkins claims that her work environment became so negative that she

 was effectively constructively discharged from her job with DCFS. Subsequently, the State filed

 a motion with the CSRO, claiming that Jenkins’ CSRO appeal became moot as a result of her

 leaving DCFS. Jenkins opposed the motion and argued that DCFS had constructively discharged

 her. The CSRO recognized Jenkins’ claim for constructive discharge, but determined that it

 lacked jurisdiction to review such a claim. Accordingly, it dismissed Jenkins’ grievance on April

 17, 2019.

        Several months later, Jenkins filed the instant suit and asserted five causes of action: (1)

 Failure to Accommodate and Discrimination on the Basis of Disability in violation of the

 Rehabilitation Act of 1973 (the “RA”); (2) Retaliation in violation of the RA; (3) violations of

 Title II of the Americans with Disabilities Act (“ADA”); (4) violations of the Utah Protection of




                                                   2
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.229 Page 3 of 13



 Public Employees Act (the “UPPEA”); and (5) denial of due process in violation of 42 U.S.C. §

 1983.

                                            DISCUSSION

          Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, the State now moves for

 judgment on the pleadings as to each of Jenkins’ five causes of action. When considering a

 party’s motion for judgment on the pleadings under Rule 12(c), courts apply the same standard

 applicable to motions to dismiss under Rule 12(b)(6). Ward v. Utah, 321 F.3d 1263, 1266 (10th

 Cir. 2003). “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to state a claim for relief that is plausible on its face.” Bixler v. Foster, 596

 F.3d 751, 756 (10th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) (quotation

 marks omitted). The court must “accept all facts pleaded by the non-moving party as true and

 grant all reasonable inferences from the pleadings in favor of the same.” Colony Ins. Co. v.

 Burke, 698 F.3d 1222, 1228 (10th Cir. 2012) (quoting Park Univ. Enters. v. Am. Cas. Co., 442

 F.3d 1239, 1244 (10th Cir. 2006)). “[M]ere ‘labels and conclusions,’ and ‘a formulaic recitation

 of the elements of a cause of action’ will not suffice; a plaintiff must offer specific factual

 allegations to support each claim.” Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214

 (10th Cir. 2011) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Importantly,

 “[a] motion for judgment on the pleadings ‘should not be granted unless the moving party has

 clearly established that no material issue of fact remains to be resolved and the party is entitled to

 judgment as a matter of law.’” Colony Ins., 698 F.3d at 1228 (quoting Park Univ., 442 F.3d at

 1244).




                                                    3
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.230 Page 4 of 13



     I.       RA Discrimination Claim

           Section 504 of the RA provides that “[n]o otherwise qualified individual with a disability

 in the United States, . . . shall, solely by reason of her or his disability, be excluded from the

 participation in, be denied the benefits of, or be subjected to discrimination under any program or

 activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). In determining whether a

 defendant has violated the RA in employment discrimination cases, Section 504 utilizes “the

 standards applied under title I of the Americans with Disabilities Act [“ADA’].” Id. §794(d).

 Accordingly, “[c]ases decided under [S]ection 504 of the [RA] are . . . applicable to cases

 brought under the ADA and vice versa.” Rivero v. Bd. of Regents of Univ. of New Mexico, 950

 F.3d 754, 758 (10th Cir. 2020) (quoting Woodman v. Runyon, 132 F.3d 1330, 1339 n.8 (10th Cir.

 1997)).

           To state an employment discrimination claim in violation of the RA, a plaintiff must

 show that he or she “(1) was disabled; (2) was qualified . . ., and (3) suffered adverse

 employment action because of the disability.”1 Id. at 760. “In general, ‘[o]nly ‘acts that

 constitute a significant change in employment status, such as hiring, firing, failing to promote,

 reassignment with significantly different responsibilities, or a decision causing a significant

 change in benefits’ will rise to the level of an adverse employment action.’” E.E.O.C. v. C.R.

 England, Inc., 644 F.3d 1028, 1040 (10th Cir. 2011) (alteration in original) (quoting Haynes v.

 1
   It is worth noting that there exists caselaw within this Circuit that articulates the elements of an RA discrimination
 claim in a manner differently than contained herein. In those cases, in order to state a discrimination claim under the
 RA, a plaintiff must that establish: “(1) that [he or she] is disabled under the Act; (2) that he [or she] would be
 ‘otherwise qualified’ to participate in the program; (3) that the program receives federal financial assistance . . . ;
 and (4) that the program has discriminated against the plaintiff.” Wilkerson v. Shinseki, 606 F.3d 1256, 1262 (10th
 Cir. 2010). Clearly, under either articulation, the first two elements are the same. As for the third element, while it
 is not explicitly contained in the standard listed above, the court finds that element is inherent in that standard. And
 although there appears to be a discrepancy between the final elements, the court finds that both articulations are
 merely different iterations of the same idea. For example, in the employment context, one of the principal ways in
 which an employee will show that he or she has been discriminated against is by providing evidence that he or she
 suffered an adverse employment action. Thus, given that Jenkins’ asserts her claim using the elements above, the
 court will analyze her claims in that same manner.

                                                            4
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.231 Page 5 of 13



 Level 3 Commc’ns, LLC, 456 F.3d 1215, 1222 (10th Cir. 2006)). Conversely, “a mere

 inconvenience or an alteration of job responsibilities does not constitute an adverse employment

 action.” Id. (internal quotation marks omitted).

          In this case, the State only attacks the third element, contending that Jenkins has failed to

 adequately plead that she suffered an adverse employment action. More specifically, the State

 contends that Jenkins’ discrimination claim relies exclusively on the contention that she suffered

 an adverse employment action through constructive discharge. The court, however, disagrees.

 When viewing the Complaint in its entirety, the court concludes that Jenkins has alleged at least

 three different adverse actions that could each support individual discrimination claims. In the

 Complaint, Jenkins alleges that she received a suspension without pay in May 2018. Although

 management cited unprofessional emails as the reason behind the suspension, Jenkins contends

 that the suspension was actually motivated by discriminatory and retaliatory animus in response

 to her claims of discrimination and harassment. Similarly, Jenkins alleges that she received

 another suspension without pay in January 2019 after an argument that she had with Loosle.2

 Again, although management cited misconduct as the reason behind the suspension, Jenkins

 alleges that the confrontation and resulting suspension were both byproducts of her seeking ADA

 accommodations. Given that this case is at the pleading stage, the court concludes that, when

 viewing the Complaint as a whole, Jenkins has adequately alleged that both of her suspensions

 constituted adverse employment actions for purposes of her RA discrimination claim. See Fisher

 v. Basehor-Linwood Unified Sch. Dist. No. 458, No. 18-2664-DDC-ADM, 2020 WL 2523291, at




 2
  The court notes that the January 2019 suspension had not yet been imposed when Jenkins was allegedly
 discharged. Notwithstanding its enforcement being prospective, the court finds that it constitutes an adverse action
 at this stage of the litigation because it was to be a suspension without pay, i.e., a decision that would change or alter
 Jenkins’ benefits.

                                                             5
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.232 Page 6 of 13



 *19 (D. Kan. May 18, 2020) (unpublished) (“Suspension[s] . . . qualify as adverse employment

 actions.”).3

          The court also concludes that Jenkins has provided sufficient factual material within her

 complaint to adequately allege that she suffered an additional adverse employment action

 through her alleged constructive discharge. “A claim of constructive discharge . . . has two basic

 elements[:] [F]irst that [the plaintiff] was discriminated against by his [or her] employer to the

 point where a reasonable person in his [or her] position would have felt compelled to resign. . . .

 [Second,] that he [or she] actually resigned.” Rivero, 950 F.3d at 761 (quoting Green v.

 Brennan, 136 S. Ct. 1769, 1777 (2016)). “Essentially, a plaintiff must show that she had no

 other choice but to quit. The conditions of employment must be objectively intolerable[.]” Id.

 (quoting Sanchez v. Denver Pub. Sch., 164 F.3d 527, 534 (10th Cir. 1998)). “If an employee

 resigns of her own free will, even as a result of the employer’s actions, that employee will not be

 held to have been constructively discharged.” Baca v. Sklar, 398 F.3d 1210, 1216 (10th Cir.

 2005).

          The State contends that Jenkins was not constructively discharged. To support this

 assertion, the State points to an audio recording that Jenkins made during the meeting in which

 she was allegedly constructively discharged. The State argues that, based on that recording, it is

 clear that Jenkins voluntarily resigned. The court, however, is unpersuaded by the State’s

 arguments for two reasons. First, based on the standard set forth above, an alleged constructive

 discharge includes events that happened over a period of time before a plaintiff’s actual



 3
   In the Complaint, under the section asserting Jenkins’ first cause of action, Jenkins specifically points to her
 alleged constructive discharge as an adverse employment action. Given that Jenkins focuses primarily on
 constructive discharge in that section, it is no surprise that the State argues that she relies exclusively on constructive
 discharge to support her claim. However, when viewing the Complaint as a whole, the court is convinced that
 Jenkins discrimination claim is not based entirely on the alleged constructive discharge, but also incorporates the
 events leading up to the discharge, including the two suspensions.

                                                             6
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.233 Page 7 of 13



 resignation. Thus, a court cannot properly consider an alleged constructive discharge by merely

 viewing a single event in isolation. Rather, it is necessary to consider all of the events leading up

 to the alleged constructive discharge to properly determine whether the resignation was

 voluntary or forced. In this case, when considering all of the events leading up to the alleged

 constructive discharged, the court finds that Jenkins has adequately alleged that she was

 constructively discharged.4 Second, as a general matter, constructive discharge claims are highly

 fact-intensive inquiries that are more appropriately dealt with in the later stages of a case. Steele

 v. City of Topeka, Kan., No. 2:14-CV-02094-EFM-GL, 2014 WL 3734185, at *3 (D. Kan. July

 29, 2014) (unpublished) (finding in a Title VII employment case that “the voluntariness of a

 plaintiff’s resignation is the lynchpin of a constructive discharge claim and is a question of fact

 that cannot be decided at the pleading stage of litigation”).

           Because the court concludes that Jenkins has adequately pleaded that she suffered

 adverse employment actions, the court denies the State’s motion as to Jenkins’ RA

 discrimination claim.

     II.      RA Retaliation Claim

           The Tenth Circuit has long held that the RA “prohibits not just discrimination on the

 basis of disability but retaliation against those who report disability discrimination.” Hwang v.

 Kansas State Univ., 753 F.3d 1159, 1165 (10th Cir. 2014). Similar to the standard discussed

 above, “[t]he standard for retaliation claims under the [RA] is the same as the standard for

 retaliation claims under the [ADA].” Reinhardt v. Albuquerque Pub. Sch. Bd. of Educ., 595 F.3d

 1126, 1131 (10th Cir. 2010). Thus, once again, retaliation cases decided under the ADA are

 equally applicable to retaliation cases decided under the RA. See id. Accordingly, to state a

 4
   While this case is undoubtedly unique given that there is an actual recording of the meeting that resulted in the
 alleged constructive discharge, again, the court cannot consider that single meeting as an isolated event untethered
 from the events leading up to the meeting.

                                                           7
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.234 Page 8 of 13



 retaliation claim, a plaintiff must show “(1) protected employee action; (2) adverse action by an

 employer either after or contemporaneous with the employee’s protected action; and (3) a causal

 connection between the employee’s action and the employer’s adverse action.” Jarvis v. Potter,

 500 F.3d 1113, 1125 (10th Cir. 2007) (quoting Doebele v. Sprint/United Mgmt. Co., 342 F.3d

 1117, 1135 (10th Cir. 2003)).

        In the retaliation context, “a plaintiff must show that a reasonable employee would have

 found the challenged action materially adverse, which . . . means it well might have dissuaded a

 reasonable worker from making or supporting a charge of discrimination,” although mere

 inconveniences or alterations of job responsibilities are still insufficient. Reinhardt, 595 F.3d at

 1133 (noting that this standard comes from cases arising under Title VII of the Civil Rights Act

 of 1964 and explaining that same standard applies in ADA and RA cases). Thus, given that an

 adverse employment action for a retaliation claim “is not limited to discriminatory actions that

 affect the terms and conditions of employment,” an action may constitute an adverse

 employment action for a retaliation claim while failing to rise to an adverse employment action

 for a discrimination claim. See id.; see also Braxton v. Nortek Air Sols., LLC, 769 F. App’x 600,

 605 (10th Cir. 2019) (noting that, in the Title VII context, “less is required to prove an adverse

 employment action for a retaliation claim than a discrimination claim”); Olonovich v. FMR-LLC

 Fid. Investments, No. CV 15-599 SCY/WPL, 2016 WL 9777193, at *5 (D.N.M. June 21, 2016)

 (unpublished) (discussing the “closely related but different standards of ‘adverse action’ [for]

 discrimination and retaliation causes of action” under the ADA).

        In this case, the State attacks Jenkins’ retaliation claim on the same grounds that it

 attacked her discrimination claim—that she has failed to establish that she was constructively

 discharged. As stated above, however, the court finds that Jenkins has adequately pleaded that



                                                   8
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.235 Page 9 of 13



 she was constructively discharged. Furthermore, given the lower standard for an adverse

 employment action in the retaliation context, the court finds that Jenkins’s complaint properly

 alleges multiple adverse employment actions, including, but not limited to, her alleged

 suspensions. Therefore, because Jenkins has adequately alleged that she suffered an adverse

 employment action, the court denies the State’s motion as to the RA retaliation claim.

     III.      Title II Claim

            In her opposition and during oral argument, Jenkins conceded that, based on binding

 Tenth Circuit precedent, her Title II claim is not viable and, she did not oppose its dismissal. See

 Elwell v. Oklahoma ex rel. Bd. of Regents of Univ. of Oklahoma, 693 F.3d 1303, 1316 (10th Cir.

 2012) (“Title II does not contain an independent cause of action for employment

 discrimination.”). Therefore, the State’s motion is granted as to Jenkins’ Title II claim, and that

 claim is dismissed with prejudice.

     IV.       UPPEA Claim

            The UPPEA, commonly known as Utah’s Whistleblower Act, prohibits employers from

 “tak[ing] adverse action against an employee because the employee . . . communicates in good

 faith . . . a violation or suspected violation of a law, rule, or regulation.” Utah Code Ann. § 67-

 21-3(1)(a). Under the UPPEA,

            [A] public entity employee who is not a legislative employee or a judicial
            employee may bring a claim of retaliatory action by selecting one of the following
            methods:

                   (i)   filing a grievance with the [CSRO] in accordance with Section 67-
                   19a-402.5; or

                   (ii)   bringing a civil action for appropriate injunctive relief, damages, or
                   both, within 180 days after the occurrence of the alleged violation of this
                   chapter.

 Id. § 4(1)(c).

                                                     9
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.236 Page 10 of 13



         Here, the State argues that Jenkins’ UPPEA claim is time-barred. The State contends that

 the alleged violation in this case is the purported constructive discharge, which took place on

 March 27, 2019. As such, Jenkins was required to file suit by September 23, 2019. She did not

 file her complaint, however, until November 2019. Consequently, the State contends that

 Jenkins’ action is barred by the statute of limitations. In opposition, Jenkins first points out that,

 as of the date of her alleged constructive discharge, she had an active case with the CSRO.

 Notably, she notes that the CSRO recognized her claim for constructive discharge prior to

 dismissing it for lack of jurisdiction. She therefore claims that her UPPEA claim is timely.

 More specifically, she contends that because she had an active CSRO claim when she was

 allegedly constructively discharged, the 180-day time period is inapplicable, and she was thus

 free to bring her claim when she did.

         The court finds Jenkins’ first argument to be untenable. As stated above, Subsection

 4(1)(c) provides that a public employee can “bring a claim of retaliatory action by selecting one

 of the following methods: (i) filing a grievance with the [CSRO] . . . ; or (ii) bringing a civil

 action . . . within 180 days after . . . of the alleged violation of this chapter.” Id. § 4(1)(c)

 (emphasis added). Thus, under the plain terms of the statute, Jenkins could select only one of

 two available options. Given that she elected to pursue her claim before the CSRO, she was

 foreclosed from bringing that same claim through a civil action. Yet, even if she were permitted

 to bring her claim by filing suit, she did so beyond the 180-day time period. As such, the court is

 unpersuaded by Jenkins’ first argument.

         Jenkins nevertheless points out that the CSRO dismissed her appeal for lack of

 jurisdiction. She argues that because the dismissal was not on the merits, her claim is timely.




                                                    10
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.237 Page 11 of 13



 The court finds this argument to be equally unpersuasive. The UPPEA provides a savings clause

 that permits “[a] claimant [to] bring an action after the 180-day limit . . . if”:

         (A)     the claimant originally brought the action within the 180-day time limit;

         (B)     the action described in Subsection (1)(d)(i)(A) failed or was dismissed for
                 a reason other than on the merits; and

         (C)     the claimant brings the new action within 180 days after the day on which
                 the claimant originally brought the action under Subsection (1)(d)(i)(A).

 Id. § 4(1)(d). Here, Jenkins meets the first two criteria, but she fails to meet the third. Even if

 the court were to assume that Jenkins brought her original claim with the CSRO on the day that it

 dismissed her appeal—April 17, 2019—she would have needed to file suit in October 2019. But

 because she waited to bring her suit until November 2019, her claim remains time-barred.

         Finally, as stated above, Jenkins argues that because she first filed a grievance with the

 CSRO, the statute of limitations is inapplicable to her cause of action. To support this, she

 distinguishes between the terms “grievance” and “action” in the statute. A review of the plain

 terms of the statue, however, proves Jenkins’ argument to be without merit. Subsection (1)(e)

 discusses situations when an employee files a grievance with the CSRO under the savings clause.

 Importantly, it provides that an employee “who files a grievance under [the savings clause] . . .

 may not, at any time, bring a civil action in relation to the subject matter of the grievance.” Id. §

 4(1)(e)(i). Thus, again, because Jenkins chose to pursue her claim before the CSRO, she was

 prohibited from also bringing a lawsuit based on that same subject matter.

         Therefore, regardless of the subsection upon which she attempts to rely, Jenkins’ UPPEA

 claim is nevertheless time-barred. Consequently, the court grants the State’s motion as to

 Jenkins UPPEA claim, and that claim is dismissed with prejudice.




                                                    11
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.238 Page 12 of 13



        V.      Section 1983 Claim

             In its motion, the State contends that it is not a proper defendant for a Section 1983 claim.

 In addition, it contends that Jenkins’ Section 1983 claim is based exclusively on her alleged

 constructive discharge. In response, Jenkins concedes that the State is not a proper defendant for

 this claim, but she argues that her claim is really against the remaining individual defendants.5

 Therefore, Jenkins asks the court for leave to amend her complaint in order to more clearly assert

 her Section 1983 claim against the individual defendants. Furthermore, she contends that her

 complaint is adequate, but recognizes that amending it would be helpful for clarification

 purposes. The State opposes amendment, however, asserting that it would be futile.

             First, given the parties’ agreement that the State is not a proper defendant for Jenkins’

 Section 1983 claim, the court grants the State’s motion in that respect. Second, as it currently

 stands, the court finds Jenkins’ complaint to be deficient on her Section 1983 claim. For

 example, in her complaint, Jenkins contends that she had a property interest in her job and

 employment. Yet, her complaint fails to mention the existence of a property interest beyond the

 conclusory allegation that she in fact has one. Teigen v. Renfrow, 511 F.3d 1072, 1078 (10th Cir.

 2007) (“[I]t is only after the plaintiff first demonstrates the existence and deprivation of a

 protected property interest that the plaintiff is constitutionally entitled to an appropriate level of

 process.”). Thus, the court concludes that Jenkins’ Section 1983 claim must be dismissed. That

 dismissal, however, is without prejudice as the court sees it fit to allow Jenkins the opportunity to

 cure the defects in her complaint. Moreover, the court disagrees with the State’s contention that

 amendment would be futile. To support its futility argument, the State contends that Jenkins’

 complaint fails to allege constructive discharge. But the court has already refuted that argument



 5
     The remaining Defendants in this case have yet to be served.

                                                           12
Case 2:19-cv-00886-DAK-JCB Document 22 Filed 07/23/20 PageID.239 Page 13 of 13



 above. As such, Jenkins will be permitted to amend her complaint in respect to her Section 1983

 claim.

                                          CONCLUSION

          Based on the foregoing reasoning, the State’s Motion for Judgment on the Pleadings is

 hereby GRANTED in part and DENIED in part. The State’s motion is GRANTED as to

 Jenkins’ Third (Title II claim) and Fourth (UPPEA claim) Causes of Action, and those claims are

 dismissed with prejudice. The State’s motion is DENIED as to Jenkins First (RA discrimination

 claim) and Second (RA retaliation claims) Causes of Action. Lastly, Jenkins’ Fifth Cause of

 Action (Section 1983 claim) is dismissed without prejudice, and Jenkins is permitted to amend

 her complaint as to that claim. Therefore, the court directs Jenkins to file an amended complaint

 within twenty-one (21) days of the date of this Memorandum Decision and Order.

          Dated this 23rd day of July, 2020.

                                               BY THE COURT:


                                               ____________________________________
                                               DALE A. KIMBALL
                                               United States District Judge




                                                 13
